Citation Nr: 0515494	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-13 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for allergic diathesis with 
primarily symptoms of rhinitis (also diagnosed as allergic 
and/or chronic rhinitis).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from November 1993 to 
December 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for allergic diathesis with primarily symptoms of 
rhinitis.  In May 2004, the Board remanded the instant claim 
for further development..  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under applicable criteria, service connection may be awarded 
for disability incurred in or aggravated by service.  Except 
for disabilities noted at entrance into service, there is a 
rebuttable presumption that veteran's are medically sound 
upon entrance into service.  38 C.F.R. § 3.380, provides, in 
pertinent part, that diseases of allergic etiology, may not 
be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  

The record reflects that when the veteran was examined in 
connection with her entrance into service, there were no 
relevant abnormalities noted.  During service, however, she 
was treated on several occasions for sinus/allergy symptoms.  
Her current relevant diagnosis is allergic diathesis.  The 
record also shows that since her enlistment into service, the 
veteran has given a fairly consistent history of the presence 
of pre-service sinus and allergy symptoms.  In a June 2004 
opinion obtained at the Board's request, an examiner 
concluded that given the veteran's described history and in-
service treatment, her "allergic diathesis was well 
established and well diagnosed prior to entry into the 
military service and it was not particularly exacerbated 
above and beyond its normal baseline condition following her 
entry into the military." 

On these unique facts, an attempt should be made to obtain 
the actual records of any pre-service treatment for the 
claimed disability so that any assessment as to its pre-
service existence, and whether or not any aggravation of it 
occurred in service, may be as accurate as possible.  

Accordingly, the case is remanded for the following action:

1.  After obtaining an appropriate 
release of information, the veteran 
should provide to VA the name and address 
of all health care providers, if any, 
that treated or tested her for 
allergies/sinus complaints prior to 
service.  (This apparently occurred in 
Arizona and California.)  

2.  After those health care providers 
names and addresses have been provided, 
the RO should contact those providers and 
obtain copies of their records.   

3.  If additional pre-service records are 
obtained, the claims file should be 
referred to the physician who examined 
the veteran in connection with this 
appeal in June 2004 for VA purposes.  
That physician should be asked to re-
familiarize himself with the veteran's 
records, and in view of the additional 
evidence, provide an addendum to his June 
2004 report, addressing whether or not 
his opinions regarding the onset and 
course of the veteran's condition has 
changed.  If it is necessary to examine 
the veteran, that should be arranged, and 
if this physician is unavailable, the 
matter should be referred to another to 
obtain the requested information.  In any 
case, the physician to whom this matter 
is referred, is reminded that the Board 
is inquiring as to whether the claimed 
condition clearly and unmistakably 
existed prior to service, and if so 
whether it was aggravated by service.  
Also, the physician should be advised 
that it would be particularly helpful to 
the Board if he/she were to phrase any 
conclusions in terms of whether they are 
"likely," "unlikely," or "at least as 
likely as not."   

4.  Thereafter, the claim should be re-
adjudicated.  If the decision is adverse 
to the appellant, she and her 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
specifically addressing 38 C.F.R. 
§ 3.380, and she should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

